PER CURIAM.
Defendant Martin appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The post-conviction relief motion alleged ineffectiveness of trial counsel grounded upon allegations of involuntariness of plea and coercion. Although the order summarily denying the rule 3.850 motion refers to portions of the record, not all of the referenced portions are attached to the order as required by Florida Rule of Criminal Procedure 3.850. We, therefore, reverse and remand to the trial court for an evidentiary hearing or for attachment of portions of the record showing the defendant is not entitled to relief. Taylor v. State, 583 So.2d 823 (Fla. 4th DCA 1991); Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
DOWNEY, DELL and GUNTHER, JJ„ concur.